IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM GUERRERO and                 NOT FINAL UNTIL TIME EXPIRES TO
CHRISTINA BANG a/k/a                 FILE MOTION FOR REHEARING AND
CHRISTINA GUERRERO,                  DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D14-5465

v.

BERNARD SPINRAD and
MARIEN SPINRAD,

      Appellees.

_____________________________/

Opinion filed July 9, 2015.

An appeal from an order of the Division of Administrative Hearings.

John Fumero, R. Gregory Hyden and Thomas F. Mullin of Nason, Yeager, Gerson,
White & Lioce, P.A., Boca Raton, for Appellants.

Fernando S. Aran and Francisco J. León de la Barra of Aran Correa Guarch &
Shapiro, P.A., Coral Gables, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and BILBREY, JJ., CONCUR.